Title: To James Madison from Hazlewood Farish, 22 December 1819
From: Farish, Hazlewood
To: Madison, James


Dear Sir
Fredericksburg 22. Decem 1819
At a General meeting of the Stockholders of the Potomac Steam boat Company held at Mr. Davis’s Hotel in the City of Washington on Thursday the 16th Instant—it was unanimously resolved that each Stockholder in said company, be required to pay into the Branch Bank of the United States at Washington, on or before the 19th day of January next, Ten Dollars on each share of his Stock, & the further sum of Ten Dollars on each share as aforesaid within Sixty days from the said 19th. day of January—to be placed to the credit of Phineas Bradley President of the Potomac Steam boat company—that on the failure of either of the payments as aforesaid the Stock of such delinquent or so much thereof as will be necessary will be sold at public auction at a notice of five days. I flatter myself that you will attend to the foregoing Resolution. I am very Respy Dr Sir Your mo. ob st
Hazlewood FarishSecy to the Poto. S. bot. Co.
